DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yakos et al. (US Pub No 2011/0011432 in view of Bergman (US Pat No 8,684,778).
In regard to claim 1, 
Yakos discloses an oar for use in propelling a watercraft through water (see Paragraph 0002 and Figs 1 and 4), the oar comprising:
a first paddle portion (12);
an edge hole (“receiving hole” 46b) extending into an edge of the first paddle portion (see for example, Paragraph 0044, the hole extending into the paddle to receive pole portion 20);
a second paddle portion (14);
an edge hole extending (the other of 46b) into an edge of the second paddle portion; and
a handle portion (pole sections 20, 22, and 24) having a first end (22) and a second end (20) opposite the first end (when assembled as shown in Fig 1),
wherein the first paddle portion edge hole (46b of 12) and the handle portion first end (22) are structured so that the handle portion first end is 
Yakos does not positively disclose wherein the first and second paddle portions are circular.
However, circular paddles are simply a known shape for such paddles.
Bergman discloses a similar oar (having two paddles connected by an assembled handle portion (see for example, Figs 6 and 7).
Most importantly in Fig 15 and Col 2, lines 27-35, Bergman discloses that it is known to utilize different shaped paddles, including a generally circular paddle (15(b)).
Selecting a different shaped paddle head (a circle versus oblong) is considered a simple and obvious change in shape (MPEP 2144.04 IV B) and thus would have been obvious to one of ordinary skill in the art at the time the invention was made; especially in view of Bergman that demonstrates that it is known when constructing similar oars to select a paddle shape as desired and specifically that circular paddles are a known option.
In regard to claim 2,
Yakos does not positively disclose wherein the first paddle portion edge hole is a threaded edge hole, wherein the handle portion first end is a threaded first end structured to threadedly engage the first circular paddle portion threaded edge hole to detachably secure the handle portion first end to the first paddle portion, wherein the second paddle portion edge hole is a threaded edge hole, and wherein the handle portion second end is a threaded second end structured to threadedly engage the second circular paddle portion threaded edge hole to detachably secure the handle portion first end to the first paddle portion.
In other words, Yakos discloses using a push-pin type mechanism to secure the elements of the oar together verses threaded connections.
Bergman discloses that such oars can utilize a push-pin type connection to lock the elements together, similar to Yakos (see especially Figs 6-8). However, Bergman also discloses that other mechanisms can be used interchangeably including threaded tension-twist type connections (Fig 9) and connections where portions thread onto each other (Fig 11).
Threaded connections are generally very well-known across many arts. Optionally using a simple threaded connection to attach elements in place of the sliding push-pin type lock used by Yakos is considered a simple and obvious substitution of one known element for another to obtain predictable results (MPEP 2141 III), and thus would have been obvious to one of ordinary skill in the art at the time the invention was made, especially in view of Bergman that explicitly teaches opting for threaded connections in a similar application.
In regard to claim 7, Yakos modified supra discloses the oar of claim 1, further comprising a first paddle portion edge hole cover structured to be detachably securable to the first paddle portion to seal the first paddle portion edge hole (tips 58a and 58b are considered to “cover” the edge holes when assembled as very broadly claimed).


Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747